KANE, Attorney General,
You have requested an opinion on whether or not the Fish Commission may promulgate regulations with respect to lobsters and hard-shell clams. It is our opinion, and you are so advised, that the Fish Commission does not have the authority to promulgate regulations respecting lobsters or hard-shell clams as the legislature has not delegated a rule-making power to the commission as to either of these forms of aquatic life.
To be valid, a rule or regulation adopted by a public administrative body must be within the au*721thority delegated to such body: Uniontown School Dist. v. Pennsylvania Human Relations Commission, 455 Pa. 52, 313 A. 2d 156 (1973); 1 P.L. Encyc., 283, §33. The statutory laws from which the Fish Commission derives its authority do not vest in the commission rule-making authority respecting lobsters or hard-shell clams.
It has been suggested that sections 30 and 40 of the Fish Law of 1959, December 15, 1959, P.L. 1779, 30 PS §§30, 40, authorize the commission to promulgate regulations respecting various forms of aquatic life. These sections do vest in the Fish Commission rule-making authority; however, this authority extends only to the forms of aquatic life mentioned in the statutes. There is no support in the statutory language for the position that the rule-making authority extends to forms of aquatic life other than those mentioned by statute.
In view of the above, legislation is needed in order to authorize the Fish Commission to regulate lobsters and hard-shell clams.